Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s election without traverse of Group I, Species 1, in the reply filed on June 15, 2021 is acknowledged. Applicant identified claims 1-3 and 6-10 are readable on the elected Group I and Species 1. 
Amendment filed October 06, 2021 is acknowledged. Claim 8 has been cancelled. Claims 1 and 6-7 have been amended. Claims 1-7 and 9-20 are pending. Non-elected Invention and/or Species, Claims 4-5 and 11-20 have been withdrawn from consideration. 
Action on merits of elected Group I, Species 1, claims 1-3, 6-7 and 9-10 follows. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 recite: “the super junction semiconductor device of claim 8, wherein ….”.
However, claim 8 has been cancelled. 
Therefore, claims 9-10 are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IWAMOTO et al. (US. Pub. No. 2002/0167020).
With respect to claim 1, As best understood by Examiner, IWAMOTO teaches a super junction semiconductor device as claimed including: 
a substrate (11) of a first conductive type (n), the substrate (11) having an active region (1), a peripheral region (2) surrounding the active region (1), and a transition region (3) defined between the active region (1) and the peripheral region (2); 
an epitaxial layer (1a) formed on the substrate (11), the epitaxial layer (1a) having the first conductive type (n); 
a plurality of pillars (1b) extending from the substrate (11) through the epitaxial layer (1a) in a vertical direction, the pillars (1b) being spaced apart from one another to be alternatively arranged in a horizontal direction; 
a gate electrode structure (16) formed in the active region (1) and on the epitaxial layer (1a), the gate electrode structure (16) extending in the horizontal direction to cross the epitaxial layer (1a) and the pillars (1b); 

a reverse recovery layer (41) interposed between the gate pad structure (30) and the epitaxial layer (3a), the reverse recovery layer (41) being configured to disperse a reverse recovery current at the gate pad structure (30); and 
a diffusion region (40) interposed between a portion of the epitaxial layer (3a) in the transition region (3) and the reverse recovery layer (41), 
wherein an end portion of the diffusion region (40), which is defined along the horizontal direction, is bridged to one of the pillars (1b) positioned in the active region (1). (See FIG. 3). 

The term “being configured to disperse a reverse recovery current at the gate pad structure” is the function of the reverse recovery layer. 
Since the super junction semiconductor device of IWAMOTO comprises the recovery layer 41 as claimed, the limitation is met. 

With respect to claim 2,  the reverse recovery layer (41) of IWAMOTO has an area substantially identical to that of the gate pad structure.  
With respect to claim 3, the reverse recovery 3Application No. 16/804,801layer (41) of IWAMOTO entirely overlaps the gate pad structure (30) in a plan view. 
With respect to claim 6, the reverse recovery layer (41) of IWAMOTO is provided under the gate pad structure (30) and in the transition region (3).  
With respect to claim 7, the gate electrode structure of IWAMOTO includes: 

a gate electrode (16) formed on the gate insulating layer (15); and 
an insulating interlayer (20) surrounding the gate electrode (16).
  
Response to Arguments
Applicant's arguments filed October 06, 2021 have been fully considered but they are not persuasive.
Applicant argues: “IWAMOTO does not disclose that an end portion of the first p-type well region 40, which is defined along the horizontal direction, is bridged to one of the pillars positioned in the active region”.
However, as clearly shown in FIG. 3, the end portion of the diffusion region 40 is defined along the horizontal direction and is bridged to one of the pillars (1b) positioned in the active region (1). 
The limitations are met.
The rejection of all claims are maintained.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ANH D MAI/            Primary Examiner, Art Unit 2829